Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Hedbom et al, US 2014/0024711, discloses an antimicrobial foamable cleansing composition comprising 20-60% by weight of at least one alcohol selected from ethanol and propanol, 0.5-10% by weight of a surfactant selected from sulfate salt surfactants containing an amino group and amphoteric surfactants, and water (see abstract and paragraphs 12-13).  It is further taught by Hedbom et al that the composition contains up to 5% by weight of a secondary nonionic surfactant (see paragraph 21), optionally up to about 5% by weight of an antibacterial agent (see paragraph 22), optionally 0.001-5% by weight of a thickener (see paragraph 23), optionally 0.001-8% by weight of a humectant (see paragraph 24), optionally 0.001-8% by weight of a film-forming agent (see paragraph 25), optionally 0.001-8% by weight of at least one skin care active (see paragraph 26), optionally 0.001-3% by weight of a hydrophilic solvent (see paragraph 27), optionally 0.001-3% by weight of a pH-regulating compound (see paragraph 28), and optionally 0.001-3% by weight of other auxiliary substances (see paragraph 29), that suitable anionic surfactants are amine salts of laureth sulfate (see paragraph 49), that suitable amphoteric surfactants include betaines (see paragraphs 52-54), that suitable humectants include glycerol (see paragraph 61), and that suitable hydrophilic solvents include propylene glycol (see paragraph 64).  However, patentee differs from applicant in that Hedbom et al does not teach or suggest in general a non-antimicrobial cleansing composition comprising 15-25% by weight of one or more C1-8 alcohols, 0.5-10% by weight of an anionic surfactant, wherein the composition is devoid of surfactants comprising sulfate salts with amine-containing counter ions, 1.5-10% by weight of a 
	Accordingly, the claims viewed as a whole would not have been obvious to one of ordinary skill in the art at the time of the invention after viewing the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P MRUK whose telephone number is (571)272-1321.  The examiner can normally be reached on 7:00am-5:30pm Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo, can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


                                                                                 /BRIAN P MRUK/
                                                                                 Primary Examiner, Art Unit 1761


Brian P Mruk
August 20, 2021